Citation Nr: 0504442	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-03 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
right great toe injury, currently rated as 10 percent 
disabling.       

2.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss for the period from May 14, 1998 to 
January 23, 2000.     

3.  Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss for the period from January 24, 2000 
to January 1, 2001.   

4.  Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss on and after January 2, 2001.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1965 
to November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 1999 and March 2002 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Cleveland, Ohio.  In the January 1999 
rating action, the RO increased the disability rating for the 
appellant's service-connected bilateral hearing loss from 10 
percent to 20 percent disabling, effective from May 14, 1998.  
The appellant subsequently expressed disagreement with the 20 
percent disability rating and filed a timely appeal.  By the 
March 2002 rating action, the RO increased the disability 
rating for the appellant's bilateral hearing loss from 20 
percent to 30 percent disabling, effective from January 24, 
2000, and from 30 percent to 40 percent disabling, effective 
from January 2, 2001.  In that same rating action, the RO 
also denied the appellant's claim for entitlement to an 
increased rating for the residuals of a right great toe 
injury.  The appellant subsequently filed a timely appeal for 
a higher rating for his service-connected right great toe 
disability.                   

The issues of entitlement to an evaluation in excess of 20 
percent for bilateral hearing loss for the period from May 
14, 1998 to January 23, 2000, entitlement to an evaluation in 
excess of 30 percent for bilateral hearing loss for the 
period from January 24, 2000 to January 1, 2001, and 
entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss on and after January 2, 2001, will be 
discussed in the remand portion of this decision; these 
issues are remanded to the RO via the Appeals Management 
Center in Washington D.C. 




FINDING OF FACT

The appellant's service-connected right great toe disability 
produces overall impairment equivalent to a severe foot 
injury.   


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for the appellant's 
residuals of a right great toe injury have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2004).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in October 2001, prior to the March 2002 
rating decision with regard to the issue on appeal, in which 
the appellant was notified of the types of evidence he needed 
to submit relevant to his increased rating claim, and the 
development the VA would undertake.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  Id.  For example, the letter 
told him that VA would help obtain medical records, 
employment records, or records from other Federal agencies.  
The appellant was informed that he was responsible for 
providing sufficient information to VA so records could be 
requested.  Moreover, the Board observes that the October 
2002 Statement of the Case (SOC) provided the appellant with 
the text of the relevant portions of the VCAA, as well as the 
implementing regulations.  The October 2002 SOC also notified 
the appellant of the applicable laws and regulations 
pertinent to his increased rating claim.  The Board further 
notes that there is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claim.  The appellant has also been 
notified of the applicable laws and regulations pertinent to 
his increased rating claim.  Moreover, the appellant has been 
afforded the opportunity to present evidence and argument in 
support of the claim, including at a personal hearing at the 
RO.  Id.  Thus, VA's duty to notify has been fulfilled.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in May 2000 and August 2003, the 
appellant underwent VA examinations which were pertinent to 
his service-connected right great toe disability.  The Board 
further observes that in this case, there is no outstanding 
evidence to be obtained, either by VA or the appellant.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.  The Board also finds, in light of the above, that the 
facts relevant to this appeal have been fully developed and 
there is no further action to be undertaken to comply with 
the provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Factual Background

In January 1997, the appellant underwent a VA examination.  
At that time, the examining physician stated that according 
to the appellant's service medical records, in 1966, the 
appellant injured his right great toe at the interphalangeal 
(IP) joint when he dropped a trash can on his foot.  The 
appellant subsequently sought treatment and the physical 
examination showed a bony prominence on the side of the IP 
joint of the right great toe.  In addition, an x-ray was 
interpreted as showing a bone chip corresponding to the above 
bony prominence.  The examiner noted that at present, the 
appellant had complaints of pain in his right great toe with 
prolonged standing, walking, climbing, and squatting 
activities.  According to the appellant, he was not taking 
any medications for his right great toe pain, and he did not 
wear a brace or use a cane.  Upon physical examination, the 
appellant had tenderness and soreness over the IP joint of 
the right great toe, and he had a slight spur over the 
metacarpal phalangeal joint (MP) of the right great toe, with 
tenderness and soreness.  The appellant had a chronic nail 
infection of the right great toenail, with thickening of the 
nail.  There was pain and tenderness with motion to the IP 
joint.  The diagnosis was residual injury of the right great 
toe.      

By a March 1997 rating action, the RO granted the appellant's 
claim of entitlement to service connection for the residuals 
of a right great toe injury.  At that time, the RO assigned a 
10 percent disability rating under Diagnostic Code 5284, 
effective from February 7, 1996, for the appellant's service-
connected right great toe disability.  The appellant 
subsequently expressed disagreement with the 10 percent 
disability rating assigned to his service-connected right 
great toe disability and filed a timely appeal.  

A VA examination was conducted in July 1997.  At that time, 
the appellant stated that he had chronic pain and tenderness 
in his right great toe.  He indicated that he took medication 
to relieve the pain, and that surgery had never been needed 
for his right great toe disability.  According to the 
appellant, he was self-employed as an electrician and was 
working part-time.  He noted that he was able to perform his 
job and that he could do normal daily activities.  Physical 
examination of the right foot was normal except for 
examination of the right great toe where the appellant had 
pain and tenderness over the IP joint.  No swelling or 
deformity was identified.  The appellant had good motion and 
he was able to raise onto his toes and heels, and partially 
squat holding on for support, but the toe itself was painful 
and tender.  There was some thickening of the nail "noted 
there."  No other deformity of the foot was identified.  The 
diagnosis was residual injury of the right great toe.  An x-
ray of the appellant's right foot was reported to show early 
arthritic changes involving the first MP joint and a 
hydrocalcaneus spur.  The impression was arthritis.      

In a May 1998 decision, the Board denied the appellant's 
claim for an increased rating for his service-connected 
residuals of a right great toe injury.  At that time, the 
Board stated that the residuals of the appellant's right 
great toe injury included pain and tenderness, with 
thickening of the toenail and an inability to stand for long 
hours.  Thus, the Board concluded that a disability 
evaluation in excess of 10 percent for residuals of a 
fractured right great toe was not for assignment.  The Board 
also denied a motion for reconsideration of that decision in 
October 1998.   

In January 2000, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from April 1998 to December 
1999.  The records show that in June and August 1998, the 
appellant had x-rays taken of his right foot.  The x-rays 
taken in June 1998 were reported to show a large inferior 
heel spur.  The x-rays taken in August 1998 were interpreted 
as showing separate bony fragments representing an old 
ununited fracture of the proximal phalanx of the right big 
toe.  The VAMC records also reflect that in July 1999, the 
appellant visited the podiatry clinic to pick up his 
"Tracker shoes."  According to the records, in April 1999, 
the appellant received shoe inserts.  

In April 2000, a hearing was conducted at the RO.  At that 
time, the appellant testified that due to his service-
connected right great toe disability, he wore steel-toed 
shoes.  The appellant reported that he had constant throbbing 
pain in his right great toe, and that his right great toe 
would swell and turn red.  According to the appellant, he 
took medication to relieve the pain in his right great toe.  
He noted that due to his right great toe disability, he 
walked with a limp.  The appellant stated that he received 
treatment for his right great toe disability from the VAMC, 
and that they had provided him with special shoes and 
inserts.  He indicated that he was currently working as an 
electronic technician at the United States Post Office.  
According to the appellant, he had been working at the Post 
Office since December 1997, and that prior to that time, he 
had worked as an electrician.  The appellant indicated that 
prolonged standing at work aggravated his right great toe 
pain, and he noted that when the pain got "too bad," he 
would have to sit down.     

In May 2000, the appellant underwent a VA examination.  At 
that time, he stated that he had pain in his right great toe, 
and that the pain was aggravated by prolonged standing.  He 
indicated that he took medication to relieve the pain, and 
that he had also experienced some relief by using wider 
shoes.  The appellant noted that three to four days a month, 
he would have to increase his medication due to increased 
pain.  According to the appellant, his pain also worsened in 
cold and damp weather.  He reported that he had inserts for 
his shoes and that he was unable to do any outside work in 
cold or damp weather.  

Upon physical examination, the examining physician noted that 
the appellant walked with a limp.  The examiner also reported 
that the appellant was able to walk on his heels and walk on 
his toes.  On examination of the appellant's feet, the 
examiner stated that the appellant had severe fungal 
infection of all the toenails of the right foot, and that 
close examination of the right great toenail revealed that 
the toenail was loose from the nailbed and any pressure on it 
was painful.  The appellant had a protuberance over the IP 
joint.  In addition, he had no motion in the IP joint, and 
the IP joint was essentially ankylosed.  The appellant had 
motion in the MP joint and dorsiflexion of the MP joint was 
to 15 degrees and plantar flexion was to 18 degrees.  The MP 
joint range of motion was significantly decreased compared to 
the appellant's left toe.  The examiner noted that the 
appellant's right great toe was cold and much colder than the 
adjacent toes or than the left great toe.  The color of the 
toe was the same as the adjacent toes, but the temperature 
was not.  There was no difference in the temperature of the 
feet, and the cold "area" seemed primarily limited to the 
toe.  The appellant had decreased fine sensation in the right 
great toe, and he had symmetric vibratory sensation in both 
of his great toes.  The appellant's dorsalis pedis and 
posterior tibial pulses were symmetrical in both feet.  The 
appellant had some brawny discoloration on the dorsum of his 
right foot compared to his left foot.  An x-ray was taken of 
the appellant's right foot and the x-ray was interpreted as 
showing the following: (1) demonstration of arthritic changes 
in the IP and first MP joint in the right great toe, (2) 
hammertoes, and (3) plantar spur.  Following the physical 
examination and a review of the appellant's x-rays, the 
examiner diagnosed the appellant with the following: 
(1) arthritis of the right great toe, secondary to injury, 
and (2) autonomic dysfunction of the right great toe, 
secondary to injury (pain, coolness, and decreased fine 
sensation).          

In July 2001, the appellant requested that his service- 
connected right great toe disability be reevaluated for a 
higher rating.       


In September 2002, the appellant submitted a Certificate of a 
Physician for Light Duty or Limited Duty, dated in September 
2002.  In the Certificate, a private physician noted that the 
appellant could work 8 hours a day, 5 days a week, with no 
restrictions in lifting except limited to 6 hours a day in 
lifting 10 to 20 pounds, limited to 4 hours per day in 
lifting 20 to 50 pounds, and limited to 2 hours per day in 
lifting full to 70 pounds.  The appellant was also limited to 
1 hour per day for walking and standing, and 3 hours per day 
in repeated bending.  The reason for the restriction was 
listed as "ankle and foot arthritis, residual of foot 
injury, service-connected."  The estimated duration of the 
restrictions was indefinite.    

In March 2003, the RO received VAMC outpatient treatment 
records, from September 2001 to February 2003, which reflect 
intermittent treatment for the appellant's service-connected 
right great toe disability.  The records show that the 
appellant received follow-up care at the podiatry clinic on 
numerous occasions for pain in his right great toe, and for 
his shoes and custom orthotics.  According to the records, in 
September 2001, it was noted that the appellant had pain in 
his right foot after working his usual shift at work.  In 
June 2002, it was reported that the appellant was issued a 
replacement cane.  The records also show that in December 
2002, the appellant visited the podiatry clinic for right 
great toe arthritis and toenail discomfort.  At that time, it 
was indicated that the appellant was still having discomfort 
in the right great toe and that most of the problem seemed to 
be the fungus nail, although there was definitely arthritic 
overlay since the MP joint and the IP joint were restricted 
and arthritic.  It was further noted that there was a hallux 
abducto valgus (HAV) deformity and second toe hammertoe 
involvement, as well as tarsal arthritic involvement.  It was 
reported that the appellant was encouraged by the examiner to 
take the "sit down" job which had been offered him at the 
Post Office so that he would not have to be on his feet as 
much.  However, it was indicated that the appellant wanted to 
"stick with the job" because he liked what he did. 

In March 2003, a hearing was conducted at the RO.  At that 
time, the appellant testified that he took medication to 
relieve the pain in his great right toe.  The appellant 
indicated that due to his great right toe disability, he had 
chronic nail infections and walked with a limp.  He noted 
that he had been prescribed a cane to help him walk.  
According to the appellant, he also had swelling in his right 
great toe, and stiffness due to his great right toe 
arthritis.  The appellant reported that he wore special shoes 
with customized inserts.  He stated that he had not visited 
an emergency room or been hospitalized due to his great right 
toe disability.  The appellant testified that he was still 
employed as an electronic technician at the Post Office, and 
that his job required prolonged standing, which aggravated 
his great right toe disability.  The appellant indicated that 
throughout the workday, he would have to "stop off and on" 
so that he could lean against something or somehow rest his 
feet.  In response to the question as to whether the 
appellant had missed any days from work due to his great 
right toe disability, the appellant responded that he had 
missed one day, but that he had taken annual leave for it, 
rather than sick leave.  According to the appellant, he took 
sick leave whenever he had to take time off for VAMC follow-
up care appointments at the podiatry clinic.      

A VA examination was conducted in August 2003.  At that time, 
the appellant stated that he had pain in his right foot and 
that it was difficult to walk.  He also indicated that he had 
stiffness, as well as swelling of the foot, and he reported 
easy fatigability and lack of endurance.  The appellant 
denied any weakness of the foot, and he denied any heat or 
redness.  According to the appellant, he had symptoms at 
rest, standing, and walking.  He reported that he took 
medication which helped with the pain.  The appellant noted 
that he had the pain all of the time and that it worsened 
with changes in temperature and with cold weather.  He stated 
that he used a cane for ambulation, and that he had 
corrective shoes as prescribed by a VA physician, as well as 
inserts.  According to the appellant, the shoes and inserts 
helped somewhat with his foot by taking pressure off of the 
front of his toes.  The appellant reported that his great 
right toe disability affected his daily activity in that as 
the day would go on, he had would have increased walking, 
which caused increased pain in his foot.     

Physical examination of the appellant's right foot revealed 
the skin of the foot to be warm, dry, and intact.  The 
appellant had discoloration over the dorsal aspect of the 
foot, and he had no edema noted of the foot.  The appellant 
was able to stand on his toes and heels.  He had good 
dorsalis pedis and posterior tibialis pulses.  He had 
hammertoes of the great toe, as well as the second toe.  He 
had decreased range of motion at the metatarsophalangeal 
(MTP) joint.  Examination of the appellant's shoes showed an 
abnormal wear pattern on the lateral aspect of the foot.  X-
rays of the appellant's right foot were interpreted as 
showing the following: (1) degenerative changes of the first 
MTP and IP joints, (2) degenerative changes of the metatarsal 
tarsal and tarsotarsal joints, and (3) calcaneal enthesophyte 
formation and findings compatible with prior trauma of the 
Achille's tendon.  Following the physical examination and a 
review of the appellant's x-rays, the assessment provided by 
the examiner was status post right great toe injury, with 
degenerative joint disease per x-ray.  

In June 2004, the RO received VAMC outpatient treatment 
records, from February 2000 to May 2004.  The records show 
intermittent treatment for the appellant's service-connected 
great right toe disability.  

III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2004).  Although 
the evaluation of a service-connected disability requires a 
review of the appellant's medical history with regard to that 
disorder, the primary concern in a claim for an increased 
evaluation for service-connected disability is the present 
level of disability.  Although VA is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The RO has evaluated the severity of the appellant's right 
great toe disability pursuant to Diagnostic Code 5284 which 
pertains to "foot injuries, other."  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Under Diagnostic Code 5284, a 10 
percent disability rating is appropriate for "moderate" 
foot injuries, a 20 percent disability rating is appropriate 
if such foot injuries are "moderately severe," and a 30 
percent disability rating is warranted for "severe" foot 
injuries.  Id.  A note appended to Diagnostic Code 5284 
indicates that with actual loss of use of the foot, a 40 
percent evaluation is warranted.  Id.  

The medical evidence of record shows that the appellant's 
residuals of a right great toe injury involve autonomic 
dysfunction of the right great toe (pain, coolness, and 
decreased fine sensation).  The evidence further indicates 
that the IP joint of the right great toe is essentially 
ankylosed, and the MP joint range of motion is significantly 
decreased compared to the appellant's left toe.  The 
appellant also experiences fungal infections of the right 
great toenail, and there is x-ray evidence of arthritic 
changes in the IP and first MP joint in the right great toe.  
In addition, the appellant takes medication to relieve the 
pain in his right great toe.  Moreover, in the appellant's 
May 2000 VA examination, the examiner noted that the 
appellant walked with a limp, and in the appellant's August 
2003 VA examination, the examiner noted that examination of 
the appellant's shoes showed an abnormal wear pattern on the 
lateral aspect of the foot.  In this regard, the evidence of 
record reflects that due to the appellant's great right toe 
disability, the appellant wears special shoes, with 
customized inserts, and uses a cane.  Furthermore, because 
prolonged standing aggravates the appellant's great right toe 
disability, the appellant has certain restrictions at work, 
including being limited to 1 hour per day for walking and 
standing, and 3 hours per day in repeated bending.  

In this case, all symptoms relating to the appellant's right 
great toe disability are considered, since no symptoms have 
been dissociated from his service-connected residuals of a 
right great toe injury.  Thus, in light of the above, the 
combination of the appellant's objective right great toe 
impairment, his use of special shoes with customized inserts 
due to his great right toe disability, his complaints of 
continuous pain in the great right toe, and the impact of his 
great right toe disability on his work, tends to show that he 
has severe disability of his great right toe which results in 
severe disability of his right foot.  Accordingly, the Board 
finds that the appellant's service-connected great right toe 
disability produces impairment equivalent to a severe foot 
injury, warranting a 30 percent rating under Diagnostic Code 
5284.  In reaching this decision, the Board has considered 
the effects of pain on functional use of the foot.  38 C.F.R. 
§§ 4.40, 4.45 (2004); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board has also considered and applied the 
benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b).     

Further, it is important to note that the evidence of record 
does not demonstrate that a rating in excess of 30 percent is 
in order.  In order for a higher evaluation to be awarded 
under Diagnostic Code 5284, the medical evidence must show 
actual loss of the use of the right foot.  Loss of use of a 
foot will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below the knee with 
use of a suitable prosthetic device.  The determination will 
be made on the basis of the actual remaining function, 
whether the acts of balance and propulsion, and other 
functions, could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2) 
(2004).  The Board observes that the medical evidence of 
record does not suggest that impairment from the right foot 
due to the appellant's service-connected right great toe 
disability is equivalent to loss of use of the right foot.  
Despite limitation from his right great toe disability, the 
appellant is able to walk with orthopedic shoes and support, 
including at his job, and it appears that there remains much 
useful function of the right foot, despite the impairment 
shown due to the great right toe disability.  In the 
appellant's May 2000 VA examination, the appellant was able 
to walk on his toes and heels, and in his August 2003 VA 
examination, he was able to stand on his toes and his heels.  
Moreover, in the appellant's August 2003 VA examination, the 
appellant stated that the shoes and inserts helped somewhat 
with his foot by taking the pressure off of the front of his 
toes.  Thus, loss of use of the foot is not shown, and a 
higher rating on such basis is not warranted.       

The Board has considered all other diagnostic codes pertinent 
to disabilities of the foot.  With respect to Diagnostic Code 
5277 (weak foot, bilateral), Diagnostic Code 5279 
(metatarsalgia, anterior (Morton's disease), Diagnostic Code 
5280 (hallux valgus, unilateral), Diagnostic Code 5281 
(hallux rigidus, unilateral, severe), and Diagnostic Code 
5282 (hammer toe), the Board notes that these diagnostic 
codes do not provide for a rating in excess of 10 percent.  
38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279, 5280, 5281, 
and 5282 (2004).  In addition, Diagnostic Code 5283, which 
pertains to the nonunion or malunion of the tarsal or 
metatarsal bones, provides a rating in excess of 30 percent.  
However, as with Diagnostic Code 5284, a 40 percent rating 
requires actual loss of use of the foot, and is clearly not 
warranted for the right foot in the present case.  As 
previously stated, although the appellant's right foot is 
severely impaired due to the service-connected right great 
toe disability, the appellant has not experienced actual loss 
of use of the foot.  Moreover, a higher disability evaluation 
under Diagnostic Code 5171, which pertains to amputation of 
the great toe, is not possible since the highest disability 
rating under that code does not exceed 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5171 (2004); see also 38 C.F.R. 
§ 4.68 (2004).  Therefore, a preponderance of the evidence is 
against an evaluation greater than the 30 percent assigned 
for his right foot herein.  

In regard to whether a separate rating is warranted for the 
appellant's diagnosed arthritis of the right great toe, the 
Board notes that traumatic arthritis is rated as degenerative 
arthritis under the rating schedule.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Under Diagnostic Code 5003, 
degenerative arthritis (hypertrophic or osteoarthritis), 
established by x-ray findings, is rated on the basis of the 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003 (2004).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The Schedule does not contain 
a diagnostic code for the evaluation of ankylosis or 
limitation of motion of the toes.  However, a separate 10 
percent evaluation under Diagnostic Codes 5003 and 5010 is 
not warranted because arthritis and toe limitation of motion 
have already been taken into account in the assignment of the 
30 percent rating for severe foot injury under Diagnostic 
Code 5284.  An additional evaluation under Diagnostic Codes 
5003 and 5010 would constitute prohibited pyramiding.  
38 C.F.R. § 4.14 (2004); see also Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).


Finally, pursuant to 38 C.F.R. § 3.321(b)(1) (2004), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Given the nature of the appellant's service-
connected right great toe disability, interference with his 
employment is to be expected.  Nevertheless, the record does 
not reflect frequent periods of hospitalization because of 
the service-connected disability, nor interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards.  The Board recognizes that the 
appellant has indicated that prolonged standing aggravated 
his right great toe disability, and that as such, he was 
having problems at his job with the U.S. Postal Service.  
However, the schedular rating criteria are designed to take 
such factors into account.  In addition, the Board observes 
that in the appellant's March 2003 hearing at the RO, the 
appellant stated that he had missed only one day from work 
due to his great right toe disability.  In addition, he also 
reported that he had not visited an emergency room or been 
hospitalized due to his great right toe disability.  Thus, in 
the appellant's case, there is no indication that his great 
right toe disability is so unusually debilitating as to 
warrant a referral of his case for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  Accordingly, the 
Board concludes that the RO's action in not referring the 
case for extraschedular consideration was consistent with the 
evidentiary record.


ORDER

A 30 percent rating for the residuals of a right great toe 
injury is granted, subject to the law and regulations 
governing the payment of monetary awards.   


REMAND

As previously stated, on November 9, 2000, the VCAA was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126.  Under regulations implementing the VCAA, 
VA's duty to notify and duty to assist have been 
significantly expanded.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.


First, VA has a duty to provide notice of any information 
necessary to complete the claim, if it is incomplete.  38 
C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim.  38 C.F.R. § 3.159(c).

In this case, a review of the claims file shows that in 
October 2001, the RO sent the appellant a letter in which he 
was notified of the types of evidence he needed to submit and 
the development the VA would undertake.  However, the Board 
observes that the October 2001 letter only addressed the 
appellant's claim for entitlement to an increased rating for 
the residuals of a right great toe injury.  There was no 
discussion of the appellant's increased rating claims for his 
service-connected bilateral hearing loss.  Thus, the 
appellant has not been sent any VCAA type notice that relates 
directly to his claims for entitlement to an evaluation in 
excess of 20 percent for bilateral hearing loss for the 
period from May 14, 1998 to January 23, 2000, entitlement to 
an evaluation in excess of 30 percent for bilateral hearing 
loss for the period from January 24, 2000 to January 1, 2001, 
and entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss on and after January 2, 2001.  
Additionally, he has not been informed as to what evidence he 
is to submit and what evidence VA will obtain.  Therefore, 
the Board will remand the aforementioned claims to ensure 
full and complete compliance with the enhanced duty-to-notify 
and duty-to-assist provisions of the VCAA.   

In addition, the Board notes that the appellant's last VA 
audiological evaluation was in January 2001.  Thus, the Board 
finds that the current level of disability attributable to 
the appellant's service-connected bilateral hearing loss is 
best evaluated only after a detailed VA audiological 
examination.  38 C.F.R. §§ 3.326, 3.327 (2004).     

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected bilateral hearing 
loss in recent years.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.

2.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded an audiometric 
examination to determine the current 
severity of his bilateral hearing loss.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  Audiometric findings 
necessary to apply pertinent rating 
criteria should be made.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  Any report prepared should be 
typed.  

3.  The RO must notify the appellant that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.

5.  The RO should then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
should provide the appellant and his 
representative a supplemental statement 
of the case and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to this Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


